Citation Nr: 1022501	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  10-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error in the 
September 1999 rating decision, which denied reopening the 
claim for entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to August 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO characterized the issue as whether the effective date 
assigned for the award of service connection for bilateral 
hearing loss was clearly and unmistakably erroneous.  The 
proper characterization of the issue, however, is as shown on 
the title page of the Board's decision because the Veteran is 
attacking the September 1999 rating decision as being clearly 
and unmistakably erroneous.  The analysis done by the RO in 
both the rating decision and statement of the case was 
correct in that it considered whether there was clear and 
unmistakable error in the September 1999 rating decision.  
Thus, the Board's characterizing the issue differently than 
the RO does not prejudice the Veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The September 1999 rating decision, which denied reopening 
the claim for entitlement to service connection for bilateral 
hearing loss, was based on the evidence then of record and 
the extant law, and it constituted a reasonable exercise of 
rating judgment.


CONCLUSION OF LAW

The September 1999 rating decision, which denied reopening 
the claim for entitlement to service connection for bilateral 
hearing loss, was not clearly and unmistakably erroneous. 
 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
38 C.F.R. § 3.105 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act is not applicable to an 
issue of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc).
 
Clear and unmistakable error
 
A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a) (2009).  A final and 
binding rating decision will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be 
reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).
 
To establish a valid clear and unmistakable error claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has identified a three-pronged test to determine whether 
clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).  
 
Simply to claim clear and unmistakable error on the basis 
that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error, nor can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).
 
Where evidence establishes clear and unmistakable error, the 
prior decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2009).

Factual Background
 
The Veteran's personnel records state that he served as a 
clerk typist.

The appellant's service treatment records do not show 
treatment for hearing loss.  An August 1946 separation 
examination shows that the Veteran had 15/15 hearing in both 
ears in whispered voice.  See Item 38.  Examination of the 
ears revealed a scarred right drum, which was noted to have 
been incurred during service.  See Item 37.  Under Item 11, 
it states to list all significant diseases, wounds, and 
injuries.  Listed was "Defective Hearing-right ear-
December 1945."

In August 1946, the Veteran submitted an application for 
compensation benefits for difficulty hearing/loss of hearing.  
In an August 1946 rating decision, VA denied entitlement to 
service connection for loss of hearing, determining that the 
evidence of record did not show the disability.  The Veteran 
was notified of the decision the following month.  He did not 
appeal.  

In August 1995, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that wanted to reopen 
his claim for a hearing condition.  In September 1995, the RO 
informed the Veteran that his claim for service connection 
for hearing loss had been denied in September 1946 and that 
he would need to submit new evidence showing that the 
condition had its onset in service.  It noted that a 
diagnosis made within one year from the date of his discharge 
"may" satisfy this requirement.  VA provided the Veteran 
with his appeal rights.  He did not appeal the administrative 
denial.

In August 1999, the Veteran, through his representative, 
submitted an application to reopen the claim for entitlement 
to service connection for bilateral hearing loss.  Attached 
to his application was an August 1999 letter from Dr. Kenneth 
Schneider, who stated the following, in part:

[The Veteran] has a moderately severe 
bilateral sensorineural hearing loss. . . .  
He reports that he was exposed to explosives 
during his time in the military.  This kind 
of exposure can be related to sensorineural 
hearing loss.  Unfortunately, the patient is 
not in possession of any hearing tests done 
after his exposure to loud sound to compare 
with current audiograms.  I am therefore 
unable to determine whether any relationship 
exists between his noise exposure and his 
current hearing loss.

In the September 1999 rating decision, VA denied reopening 
the claim for service connection for bilateral hearing loss 
finding in part:

Hearing loss was previously denied by rating 
board decision of August 28, 1946[,] because 
there was no evidence that hearing loss was 
incurred in or aggravated by service.  The 
[V]eteran's separation examination showed 
normal hearing.  The claim for hearing loss 
may now be reopened if and only if new and 
material evidence is submitted.  While the 
report from Dr. Schneider is new evidence, it 
is not material to the issue of service 
connection.  Dr. Schneider states that he is 
unable to determine whether any relationship 
exists between the alleged noise exposure in 
service and the [V]eteran's current hearing 
loss.  There is no evidence showing that 
hearing loss was incurred in or aggravated by 
service.



Applicable Law in 1999

In 1999, the provisions of 38 U.S.C.A. § 5107 provided that 
in making a claim for service connection, the appellant had 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim was 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim was a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once a claim was 
found to be well grounded, VA then had a duty to assist the 
claimant.  38 U.S.C.A. § 5107(a).

A well-grounded claim for service connection generally 
required medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995)

The provisions of 38 C.F.R. § 3.303 in 1999 provided that 
service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be warranted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

The provisions of 38 U.S.C.A. § 7105(c) (West 1991), stated 
that once a rating decision become final, it will not 
thereafter be reopened or allowed except as may otherwise be 
provided.

In order to reopen a claim which has been previously finally 
denied, the claimant had to present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  In 1999, the 
phrase "new and material evidence" was defined as follows:

[E]vidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative 
nor redundant, and which by itself or in 
connection with evidence previously assembled 
is so significant that it must be considered 
in order to fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a) (1999).  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Analysis
 
The Veteran alleges that VA committed clear and unmistakable 
error in the September 1999 rating decision.  Specifically, 
he argues that at that time, (1) there was evidence of 
compensable hearing loss, (2) service treatment records 
clearly established the existence of a service-related 
hearing loss, and (3) VA had acknowledged that the "whisper 
test" was inadequate.

The question presented to the Board is whether the RO 
committed clear and unmistakable error in 1999 in determining 
that the Veteran had not submitted new and material evidence 
in connection with his claim to reopen the issue of  
entitlement to service connection for bilateral hearing loss.  
The Board has carefully reviewed the evidence of record at 
the time of the September 1999 rating decision and the law 
extant at that time, and concludes that no clear and 
unmistakable error was committed by VA in the September 1999 
rating decision when it denied reopening the claim for 
entitlement to service connection for bilateral hearing loss.  
The reasons follow.

At the time of the September 1999 rating decision, the 
service treatment records showed the findings from the 
separation examination of a scarred right ear drum and 
"defective hearing" in the right ear.  Notably, a hearing 
test showed 15/15 in both ears in whispered voice.  It was 
upon the latter evidence, i.e., normal hearing on whispered 
voice testing, that the RO denied the claim for entitlement 
to service connection for bilateral hearing loss in August 
1946, determining that the evidence did not then establish 
that the Veteran had current hearing loss.  

In connection with the Veteran's 1999 application to reopen, 
he submitted a private medical opinion from Dr. Schneider 
stating that the Veteran had current bilateral sensorineural 
hearing loss and that the Veteran had reported being exposed 
to explosives in service.  Dr. Schneider specifically stated, 
"This kind of exposure [(explosives)] can be related to 
sensorineural hearing loss."  However, the doctor then 
stated that he was "unable to determine whether any 
relationship exist[ed]" between the Veteran's noise exposure 
and his current hearing loss.  

Again, the claim had been denied in 1946 based on a finding 
that the Veteran did not have current hearing loss.  Thus, 
while the new evidence established current hearing loss, it 
did not establish a nexus to service.  Whether the evidence 
was "so significant that it must be considered in order to 
fairly decide the merits of the claim," see 38 C.F.R. 
§ 3.156(a); Hodge, is, at best, debatable.  In other words, 
the Board cannot state that the claim should have undebatably 
been reopened based upon Dr. Schneider's August 1999 letter.  
Reasonable minds could differ.

While Dr. Schneider's opinion cured one of the defects 
(current disability), he made a specific finding that he was 
unable to determine if there was any relationship to service.  
Thus, based on this new evidence, a current disability was 
first shown more than 50 years after service discharge 
without a nexus to service.  The Board finds that a 
reasonable adjudicator could have determined that the claim 
for entitlement to service connection for hearing loss did 
not warrant a reopening because a finding of a current 
disability more than 50 years after service discharge without 
a nexus to service was not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  Certainly, a reasonable adjudicator could have reopened 
the claim, but it was not the only outcome that could have 
occurred at that time.  Again, whether the claim should have 
been reopened is debatable.  A decision that is debatable is 
not a decision that is clearly and unmistakably erroneous.

In the Veteran's August 2009 claim for clear and unmistakable 
error, he alleged that the evidence "clearly established" 
the existence of service-related hearing loss.  The Board 
disagrees.  The separation examination showed a finding of 
defective hearing; however, that document also showed that 
the Veteran's hearing was 15/15 in both ears.  Thus, whether 
hearing loss was shown at that time is debatable, and a 
finding that there was no current hearing loss at that time 
was a reasonable conclusion.  Additionally, to the extent 
that such assertion is based upon Dr. Schneider's medical 
opinion, Dr. Schneider did not attribute the post service 
sensorineural hearing loss to service.

The Veteran also alleged that VA had acknowledged that the 
"whisper test" was inadequate.  The Board cannot find any 
such statement in the record at the time of the September 
1999 rating decision.  A hearing officer at the RO noted that 
such test was "not the best evaluation for hearing loss," 
but that was stated at an April 2008 hearing, see Transcript 
on page 9, which would not have been of record at the time of 
the September 1999 rating decision.  Nevertheless, even if 
this comment had been made at the time of the September 1999 
rating decision, the Board would find that such statement 
could not form the basis of clear and unmistakable error.  
This is the opinion of an adjudicator regarding a test that 
was standard back in 1946.

The Veteran also argued that he was never given a VA 
examination at the time of the 1999 claim.  Even if he should 
have been given an examination in September 1999, a breach of 
the duty to assist cannot constitute a valid claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  

Based upon the above reasons, the Board finds that the RO's 
determination in September 1999 to deny reopening the claim 
for entitlement to service connection for hearing loss cannot 
constitute clear and unmistakable error.  The September 1999 
rating decision was supported by the evidence then of record 
and the law in effect at the time.  The appeal is denied, and 
the September 1999 rating decision as to the denial in 
reopening the claim for entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  




ORDER

The September 1999 rating decision was not clearly and 
unmistakably erroneous in denying reopening the claim for 
entitlement to service connection for bilateral hearing loss.  



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


